
	

114 HR 1694 : Fairness to Veterans for Infrastructure Investment Act of 2015
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1694
		IN THE SENATE OF THE UNITED STATES
		November 18, 2015Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend MAP–21 to improve contracting opportunities for veteran-owned small business concerns, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Fairness to Veterans for Infrastructure Investment Act of 2015. 2.Disadvantaged business enterprisesSection 1101(b) of MAP–21 (23 U.S.C. 101 note) is amended—
 (1)in paragraph (2) by adding at the end the following:  (C)Veteran-owned small business concernThe term veteran-owned small business concern has the meaning given the term small business concern owned and controlled by veterans in section 3(q) of the Small Business Act (15 U.S.C. 632(q)).;
 (2)in paragraph (3) by inserting and veteran-owned small business concerns before the period at the end; and (3)in paragraph (4)(B)—
 (A)in clause (ii) by striking and at the end; (B)in clause (iii) by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (iv)veterans..
				
	Passed the House of Representatives November 17, 2015.Karen L. Haas,Clerk
